NATIONWIDE MUTUAL FUNDS Nationwide Enhanced Income Fund Supplement dated August 11, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective July 30, 2014: 1. The Fees and Expenses Table for the Nationwide Enhanced Income Fund on page 1 of the Summary Prospectusis deleted and restated as follows: Class A Shares Class R Shares Institutional Class Shares Institutional Service Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) 2.25% None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.35% 0.35% 0.35% 0.35% Distribution and/or Service (12b-1) Fees 0.25% 0.50% None None Other Expenses1 2.38% 2.57% 2.32% 2.38% Total Annual Fund Operating Expenses 2.98% 3.42% 2.67% 2.73% Fee Waiver/Expense Reimbursement2 (2.22)% (2.22)% (2.22)% (2.22)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.76% 1.20% 0.45% 0.51% 1“Other Expenses” has been restated to reflect current fees. 2 Nationwide Mutual Funds (the “Trust”) and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract limiting annual fund operating expenses to 0.45% until at least February 28, 2015. Under the expense limitation agreement, the level to which operating expenses are limited applies to all share classes, excluding any taxes, interest, brokerage commissions, Rule 12b‐1 fees, short‐sale dividend expenses, administrative services fees, other expenses which are capitalized in accordance with generally accepted accounting principles and expenses incurred by the Fund in connection with any merger or reorganization, and may exclude other non‐routine expenses not incurred in the ordinary course of the Fund’s business. The expense limitation agreement may be changed or eliminated at any time but only with the consent of the Board of Trustees of the Trust. The Trust is authorized to reimburse the Adviser for management fees previously waived and/or for expenses previously paid by the Adviser, provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses. More information about administrative services fees can be found in “Investing with Nationwide Funds” on page 52 of the Prospectus. 2. The Example Table for the Nationwide Enhanced Income Fund on page 2 of the Summary Prospectus is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class R shares Institutional Class shares 46 Institutional Service Class shares 52 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE -2-
